

Exhibit 10.1


FOURTH AMENDMENT TO LEASE AGREEMENT


This Fourth Amendment to Lease Agreement (this "Amendment") is made and entered
into as of this 14th day of July, 2020, by and between Highline Office 1, L.C.,
a Utah limited liability company (the "Landlord"), and Pluralsight, LLC, a
Nevada limited liability company (the "Tenant").


RECITALS


WHEREAS, on August 31, 2018, Landlord and Tenant entered into that certain Lease
Agreement pursuant to which Landlord agreed to lease to Tenant, and Tenant
agreed to lease from Landlord, the Leased Premises, which Lease Agreement was
amended by that certain First Amendment to Lease Agreement dated November 6,
2018, and which Lease Agreement was further amended by that certain Second
Amendment to Lease Agreement dated February 13, 2019, as amended by that certain
Third Amendment to Lease Agreement dated May 20, 2020 (collectively, the
"Lease"). Capitalized terms used but not defined herein shall have their
respective meanings set forth in the Lease.


WHEREAS, Landlord and Tenant desire to enter into this Amendment to amend the
Lease on the terms and conditions set forth herein.


AGREEMENT


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows:


1.    Recitals. The recitals are incorporated herein by reference.


2.    Amendment to Section 4.1(b)(vi). Section 4.1(b)(vi) of the Lease is hereby
deleted in its entirety and replaced with the following:


"(vi) Property management fees not to exceed four percent (4%) of all Basic
Annual Rent;"


3.     Entire Agreement. This Amendment contains the entire understanding of
Tenant and Landlord and supersedes all prior oral or written understandings
relating to the subject matter set forth herein. Except as expressly modified
and amended hereby, all other terms and conditions of the Lease shall continue
in full force and effect.


4.    Counterparts. This Amendment may be executed in counterparts each of which
shall be deemed an original. An executed counterpart of this Amendment
transmitted by facsimile shall be equally as effective as a manually executed
counterpart.


5.    Successors and Assigns. This Amendment shall inure for the benefit of and
shall be binding on each of the parties hereto and their respective successors
and/or assigns.


6.    Authority. Each individual executing this Amendment does thereby represent
and warrant to each other person so signing (and to each other entity for which
such other person






























1

--------------------------------------------------------------------------------



may be signing) that he or she has been duly authorized to deliver this
Amendment in the capacity and for the entity set forth where she or he signs.




[SIGNATURE PAGE FOLLOWS]












































































































2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have entered into this Amendment as of
the date first set forth above.



LANDLORD:HIGHLINE OFFICE 1, L.C., a Utah limited liability company, by its
Manager



    KC GARDNER COMPANY, L.C.,
    a Utah limited liability company


                                

By:/s/ Christian GardnerName:Christian GardnerIts:Manager



    TRIPLE S INVESTMENT CO., L.L.C.,
    a Utah limited liability company


                                

By:/s/ S. Val StakerName:S. Val StakerIts:Manager




TENANT:PLURALSIGHT, LLC, a Nevada Limited Liabilitycompany

    
                            

By:Mark HansenName:Mark HansenIts:Director of Finance and Accounting







3